Citation Nr: 0836182	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-31 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (the RO) in which service connection was 
denied for bilateral hearing loss and tinnitus.

In August 2008, the veteran testified at a hearing held at 
the VA office in San Antonio, Texas before the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the veteran's claims file.


FINDINGS OF FACT

1.  The competent medical evidence indicates that the 
veteran's currently diagnosed bilateral hearing loss is not 
related to in-service noise exposure or to any other incident 
of the veteran's military service.

2.  The competent medical evidence indicates that the 
veteran's currently diagnosed tinnitus is not related to in-
service noise exposure or to any other incident of the 
veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral 
hearing loss and tinnitus.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his service connection claims in 
letters sent in September 2003, December 2003, March 2004, 
and March 2006, which were specifically intended to address 
the requirements of the VCAA.  The September 2003 and March 
2004 VCAA letters informed the veteran of the evidence 
necessary to establish service connection.  Accordingly, the 
veteran was informed of the information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims of service connection for 
bilateral hearing loss and tinnitus.

As for the evidence to be provided by the veteran, in the 
September 2003 VCAA letter the RO asked the veteran to 
identify and send relevant medical evidence.  The RO provided 
the veteran with VA Form(s) 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), for each private or other non-VA doctor and 
medical care facility that treated him for his claimed 
disabilities.

Moreover, in the September 2003 VCAA letter, the veteran was 
informed that VA would provide a medical examination or 
obtain a medical opinion if it is necessary to make a 
decision on his claims.  [A VA examination was conducted in 
January 2004.]

In the September 2003 and December 2003 VCAA letters, the 
veteran was informed that VA would make reasonable efforts to 
help him get evidence to support his claim, such as medical 
records, employment records, and records from other Federal 
agencies.  In the March 2004 VCAA letter, the veteran was 
advised that VA would request all necessary records from any 
Federal agency, to include records from the military and VA 
medical centers.  The veteran was also informed that VA would 
make reasonable efforts on his behalf to get relevant private 
records.

In the March 2004 VCAA letter, the veteran was told that he 
may submit the evidence "that you think will support your 
claim."  See March 2, 2004 VCAA letter, page 1.  This VCAA 
letter thus complied with the "give us everything you've 
got" requirement of 38 C.F.R. § 3.159(b)(1) because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to these claims, element (1), 
veteran status, and element (2), existence of a disability, 
are not at issue.  The claims were denied based on element 
(3), relationship of such disability to the veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to these crucial elements regarding these claims.  Also, the 
RO specifically addressed elements (4) and (5) in the March 
2006 letter.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

The evidence of record includes the veteran's service medical 
records and a report of a VA examination, which will be 
described below.  The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

In a January 2008 statement of accredited representative in 
appealed case (in lieu of VA Form 646), the veteran's 
representative contended that "a current VA exam is not of 
record" and argues that "a thorough and complete VA exam" 
is warranted.  
See January 2008 statement, page 2.  The Board notes that the 
veteran underwent a VA examination in January 2004 and that 
the January 2004 VA examiner rendered a medical opinion.  
There is no indication that the examination or medical 
opinions are inadequate, nor has the veteran or his 
representative alleged otherwise.  

As to whether the January 2004 VA examination is somehow 
stale, the mere passage of time, alone, is not sufficient to 
trigger a remand for another examination.  See Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007) [another VA examination is 
not warranted based on the mere passage of time].  In any 
event, as will be discussed in greater detail below, these 
claims turn not on the existence of a current disability but 
instead on whether the current disabilities are related to 
active service, a matter addressed by the January 2004 VA 
examiner.  Therefore, another VA examination is not 
warranted.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
issues has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of a 
representative who presented argument on his behalf.  He 
testified at a hearing held at a VA office before the 
undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

1.  Entitlement to service connection for bilateral hearing 
loss.

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - hearing loss

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be presumed to have been 
incurred in service if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2007).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385 (2007).  See  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993); Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2007).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.



Analysis

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran currently has a 
bilateral hearing loss as defined by VA.  The report of the 
January 2004 VA audiological examination shows that the pure 
tone thresholds at 3000 and 4004 Hertz in both ears are at 
least 45 decibels.

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

Concerning in-service disease, a review of service medical 
records reveals no evidence of hearing loss disability as 
defined by VA in either ear.  A pre-induction audiogram in 
August 1966, the results of which were converted from ASA 
units to ISO(ANSI) units, shows that the auditory thresholds 
were the following: 




HERTZ


500
1000
2000
4000
RIGHT
10
5
5
-5
LEFT
10
5
10
10

An audiogram on separation in October 1968, the results of 
which were converted from ASA units to ISO(ANSI) units, shows 
that the auditory thresholds were the following: 




HERTZ


500
1000
2000
4000
RIGHT
20
15
15
5
LEFT
20
15
15
0

Therefore, the veteran's hearing in both ears was within 
normal limits at the relevant frequencies.  See Hensley, 5 
Vet. App. at 157 [the threshold for normal hearing is from 0 
to 20 decibels].  

Furthermore, the record does not reflect medical evidence 
showing any manifestations of hearing loss during the one-
year presumptive period after separation from service.  
Hearing loss was initially noted in May 1998, almost  
30 years after service.  Accordingly, Hickson element (2) is 
not met with respect to disease.

Turning to in-service incurrence of injury, the veteran has 
asserted that he was a combat veteran and that he was exposed 
to loud noises during service - specifically, noise from 
mortar and rocket attacks.  See August and October 2003 VA 
Form 21-4138s (statement in support of claim).  The veteran's 
service records show that he was a mechanical maintenance 
apprentice.  In an August 1999 rating decision regarding 
service connection for post-traumatic stress disorder, the RO 
apparently determined that there was credible supporting 
evidence of the veteran's combat stressors.  The Board finds 
that combat status, and with it the presumptions in 
38 U.S.C.A. § 1154, is established.  Thus, in-service 
incurrence of injury, that is to say hazardous noise 
exposure, has been shown to be sufficient to satisfy Hickson 
element (2).

The board wishes to make it clear that the provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not 
presumptively establish service connection for a combat 
veteran or provide medical nexus evidence; rather, they relax 
the evidentiary requirements for determining what happened in 
service.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996).

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  

There is of record one competent nexus opinion, the report of 
the January 2004 VA audiological examination.  That opinion 
was not favorable to the veteran's claim.  The January 2004 
examiner opined that it was not at least as likely as not 
that the veteran's bilateral hearing loss was due to or the 
result of an in-service event, injury, or disease.  The 
examiner noted that his separation examination indicated 
normal pure tone thresholds from 500 though 4000 Hertz in 
both ears.  

The Board observes that this opinion appears to be congruent 
with the evidence of record.  As set out above, the veteran's 
separation physical examination shows normal hearing, and 
there is no evidence of hearing loss for several decades 
after service.

The only other evidence which purports to relate the 
veteran's bilateral hearing loss to events in service comes 
from the statements of the veteran himself.  It is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. The veteran's statement concerning his hearing 
levels in service carry no weight of probative value.

The veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a).

The veteran appears to contend that his bilateral hearing 
loss began in service and continued thereafter.  The Board is 
of course aware of the provisions of 38 C.F.R. 
§ 3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

Specifically, as discussed above the veteran's service 
medical records are pertinently negative, and there is no 
competent medical evidence that the veteran was diagnosed 
with or treated for hearing loss until almost three decades 
after his separation from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including 
the lengthy period of absence of complaint with respect to 
the condition he now raised]; see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) [affirming Board where it found 
that veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation 
of the claimed condition].  

Moreover, the veteran initially claimed service connection 
for PTSD in a September 1997 claim.  He did not claim until 
2003 that he had a bilateral hearing loss that began in 
service and continued to the present time.  It does not stand 
to reason that the veteran would file a claim for his PTSD 
which he believed was related to explosions in service 
without mentioning hearing loss, which he now claims is 
related to the same explosions.  

Moreover, the veteran reported at a May 1998 VA examination 
that he did not realize that he had had a hearing loss until 
two to three years before, i.e. almost 
30 years after service.  The veteran's current assertions of 
continuity of symptomatology are not credible.
  
Also, the January 2004 VA examiner in essence rejected his 
assertion of continuity of symptomatology and did not link 
his current bilateral hearing loss to the claimed continuity 
of symptomatology.  See Voerth, supra.

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
bilateral hearing loss.  Element (3) has not been met and the 
service connection claim fails on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
bilateral hearing loss.  The benefit sought on appeal is 
accordingly denied.



2.  Entitlement to service connection for tinnitus.

Relevant law and regulations

The law and regulations generally pertaining to service 
connection have been set out above and will not be repeated.

Analysis

With respect to Hickson element (1), current disability, the 
report of the January 2004 VA examination reflects a 
diagnosis of tinnitus.  The Board finds that element (1) is 
satisfied.

With respect to element (2),  a review of service medical 
records does not reveal a diagnosis of tinnitus.  
Accordingly, Hickson element (2) is not met with respect to 
disease.  Turning to an in-service injury, as noted above, 
the Board finds that the veteran was exposed to hazardous 
noise in service.  Hickson element (2) is arguably satisfied. 

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  There is of record 
one competent nexus opinion, the report of the January 2004 
VA audiological examination.  The January 2004 examiner 
opined that it was not at least as likely as not that the 
veteran's tinnitus was due to or the result of an in-service 
event, injury, or disease.  

The only other evidence which purports to relate the 
veteran's tinnitus to events in service comes from the 
statements of the veteran himself.  As has been discussed 
above, such lay evidence is not competent medical evidence 
and is entitled to no weight of probative value.  
See Espiritu, supra; see also 38 C.F.R. § 3.159 (a)(1).

The veteran has been afforded ample opportunity to furnish 
medical nexus evidence to VA.  He did not do so.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].

The veteran appears to contend that his tinnitus began in 
service and continued thereafter.  With regard to the 
provisions of 38 C.F.R. § 3.303(b), supporting medical 
evidence is required.  See Voerth, supra.  Such evidence is 
lacking in this case.  Specifically, as discussed above the 
veteran's service medical records are pertinently negative, 
and there is no competent medical evidence that the veteran 
was diagnosed with or treated for tinnitus until almost three 
decades after his separation from service.  See Maxson and 
Mense, both supra.  In addition, the January 2004 VA examiner 
in essence rejected his assertion of continuity of 
symptomatology and did not link his current tinnitus to the 
claimed continuity of symptomatology.  

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service incurrence of noise exposure and the current 
tinnitus.  Element (3) has not been met and the service 
connection claim fails on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


